DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-25, 30 and 34 are rejected under 35 U.S.C. 103 as being obvious over Beifuss (WO 2015/185632) in view of Bronstering (US 2007/0133344) as evidenced by Henze (US 2004/0164075).  Beifuss (US 2017/0188416) is being used as an English language equivalent for Beifuss (WO 2015/185632).
With respect to the limitations of claim 15, Beifuss teaches a cooking device (Figs 1, 2, housing microwave appliance 1, 0050), comprising: a cooking chamber (food treatment chamber 4, 0050) for cooking a product; a door (door 6, 0050) for closing the cooking chamber, the door having a front door pane (door 6 having a front door pane as evidenced by Henze, Fig 1, outer glass pane 2, 0031), a back door pane (glass pane 13, 0053) facing the cooking chamber, and a top panel (door 6 having a top panel as evidenced by Henze, Fig 1, upper door frame 1, 0029), an installation position (Figs 1, 5, 6, 0055, the camera 2 is fastened to a number of holes 16 in the shielding plate 15) between the front and back door panes; and an optical sensor module (camera 2, 0050, 0052, capturing individual images or image sequences) configured to detect a property of the product.
Beifuss discloses the claimed invention except for the top panel having a cutout leading to an installation position; said sensor module being reversibly removable and arranged in the installation position on the door.
However, Bronstering discloses the top panel (Figs 1, 2, covering rail 8, 0028) having a cutout (access opening 24, 0029) leading to an installation position (installing position as seen in figure 1); said sensor module (temperature pin 12, 0019) being reversibly removable and arranged in the installation position (Figs 1, 2, 0022, 0023) on the door is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking device having an optical sensor with silent to a top panel cutout and the sensor being reversibly removable with the top panel having a cutout leading to an installation position; said sensor module being reversibly removable and arranged in the installation position on the door of Bronstering for the purpose of providing a known door and sensor storage configuration that allows for quick and easy removal of the sensor in the case of sensor damage or repair.
With respect to the limitations of claims 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 30 and 34, Beifuss teaches the cooking device is constructed as an oven (microwave appliance / oven 1); the sensor module includes a sensor (camera 2); the sensor is a member selected from the group consisting of an optical sensor (camera 2), an NIR sensor, and a pyrometer; the optical sensor is a camera (camera 2); the sensor is configured to record data selected from the group consisting of visual information, temperature information, and information about a composition of the product (camera 2, 0050, 0052, capturing individual images or image sequences); the sensor module includes an electronics unit for processing data (image processing facility 10, 0052) from the sensor; the sensor module includes a data transmission apparatus (0052, interface 12 may be a unidirectional or bidirectional wireless and/or wired interface) configured to transmit data from at least one of the sensor and the electronics unit; the data transmission apparatus transmits the data to the cooking device and/or an external receiver (0052, smartphone, tablet); the external receiver is a router or a mobile terminal (0052, smartphone; tablet); the data transmission apparatus includes a corded and/or cordless transmission (0052, interface 12 may be a unidirectional or bidirectional wireless and/or wired interface); the sensor module includes a housing having a grip element or a holding section (camera 2); the sensor module (camera 2) is arranged in an installation position in a region surrounding (see figures 1, 2) the cooking chamber and including an opening (Fig 2, viewing window 2 opening for glass pane 13, 0053) for detecting a property of the product.

Claims 26, 27, 28, 29, 31 and 32 are rejected under 35 U.S.C. 103 as being obvious over Beifuss (WO 2015/185632) in view of Bronstering (US 2007/0133344) as applied to claim 15, further in view of Park (US 2017/0000292) and Pfaffinger (US 2016/0366314).
With respect to the limitations of claim 26, 27, 28, 29, 31 and 32, Beifuss teaches the sensor module includes a housing (camera 2), a data transmission apparatus configured to transmit data (interface 12, 0052) at least from the sensor.  Beifuss discloses the claimed invention except for the sensor module includes an electrical power supply; the electrical power supply is a power storage system; the power storage system is a battery or a capacitor; said housing being configured to accommodate the sensor, the data transmission apparatus and the power supply; the sensor module includes a device for cooling a temperature-critical component of the sensor module; the sensor module is arranged in an effective range of a cooling system of the cooking device.
However, Park discloses said housing (Fig 7, first and second housings 140, 150, 0148) being configured to accommodate the sensor (camera module 110, camera 112), the data transmission apparatus (communication board 120, 0114); the sensor module includes a device for cooling (cooling fan 130, 0123) a temperature-critical component of the sensor module; the sensor module (110, 112) is arranged in an effective range of a cooling system (cooling fan 130) of the cooking device is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking device of Beifuss having a sensor module having a housing with said housing being configured to accommodate the sensor and the data transmission apparatus; the sensor module includes a device for cooling a temperature-critical component of the sensor module; the sensor module is arranged in an effective range of a cooling system of the cooking device of Park for the purpose of providing a known sensor module configuration that incorporates a communication board for the transmission and receiving of information and a cooling mechanism that prevents overheating of the sensor module (0114).
Additionally, Pfaffinger discloses the sensor module (Figs 1-4, camera 60, 0027) includes an electrical power supply (Fig 2, battery 62, 0028); the electrical power supply is a power storage system (battery 62); the power storage system is a battery (battery 62) or a capacitor; the sensor module housing being configured to accommodate the power supply (battery 62 located inside housing 54) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking device of Beifuss in view of Park having a camera sensor module silent to battery power supply with the sensor module includes an electrical power supply; the electrical power supply is a power storage system; the power storage system is a battery or a capacitor; the sensor module housing being configured to accommodate the power supply of Pfaffinger for the purpose of providing a known portable power supply that may accordingly be used to power the camera during operation of the camera assembly (0028).

Response to Amendments
Claims 1-14 are cancelled.
Claims 15 and 16 are amended.
Claims 15-33 and 34 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 15-33 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761        
5/23/2022